Citation Nr: 1734127	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the file. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pertinent VA notice and assistance requirements that arise in claims for benefits are set out in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This decision constitutes a complete grant of benefits sought as to the claims of service connection for bilateral hearing loss and tinnitus.  Therefore, no further discussion of VA's duties to notify and assist is necessary. 

II. Service Connection 

The Veteran seeks service connection for tinnitus, which he contends was caused by exposure to noise in service.   

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Where there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, VA is statutorily required to resolve any doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his tinnitus had its onset during service and has continued since.  His military occupation was an aircraft mechanic.  He denied any significant post-service noise exposure.  VA has conceded the Veteran was exposed to noise during service from propeller and jet engine planes, as well as incoming rockets. 

The Veteran's service treatment records are devoid of any complaints of tinnitus, although, he reported its onset in service.  

In conjunction with this claim, he was provided a VA audiological examination in August 2011, during which the Veteran reported a low pitched beeping sound in the right ear only, occurring daily, that had its onset in 2010.  The examiner opined that his tinnitus was less likely as not due to noise exposure during service because it had its onset nearly 40 years after service and he had been exposed to hazardous noise after separation. 

In reviewing the evidence of record, the Board has also considered the Veteran's own statements and a letter written by his wife submitted in support of his claim.  His wife noted that the Veteran told her upon his return from service that he suffered from hearing loss and ringing in the ears.  In his notice of disagreement and substantive appeal, the Veteran noted the August 2011 examination report was inaccurate in that he never told the examiner that he first began experiencing tinnitus in 2010 or that he was exposed to loud noise post service.  

During his May 2017 hearing, the Veteran testified that he would hear ringing in his ears when off duty and it continued since separating from service.  He also stated that he had very little exposure to noise following service due to the nature of his work. 

The Veteran has competently and credibly reported the onset of his tinnitus since service.  Although the August 2011 examiner found that it was not related to service, statements included earlier in the record, and after the exam, show that he continuously reported the onset of tinnitus during service.  As such, there is a balance of positive and negative evidence regarding whether his tinnitus was incurred in service. 

Although the Veteran did not make any complaints regarding tinnitus in service or for many years thereafter, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


